GUNTHER, Judge.
Petitioner, Jacques D. Keil, petitions this court for a writ of habeas corpus seeking leave to file a belated appeal from an order denying his Florida Rule of Criminal Procedure 3.850 motion. The state concedes that the order denying petitioner’s rule 3.850 motion did not inform him of his right to appeal within thirty days. Both the rule and case law require the petitioner to be informed of his right to appeal. See Fla.R.Crim.P. 3.850(g); State ex rel. Shevin v. District Court of Appeal, Third District, 316 So.2d 50 (Fla.1975); Lewis v. State, 606 So.2d 767 (Fla. 4th DCA 1992). Accordingly, the petition for writ of habeas corpus is granted affording the petitioner an opportunity to file a belated appeal within thirty days.
PETITION GRANTED.
FARMER and KLEIN, JJ., concur.